DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,801,055A-Henderson, and further in view of US 8,865,464 B2- Takayama et al.
Claim 1: Microbioreactor assembly comprising a plurality of microbioreactors, comprising: -a microtiter plate having numerous wells in a predetermined grid arrangement,”:  Henderson discloses a microtiter plate assembly (multi-well culture dish assembly 10, Col. 1, line 36, Fig. 4) and a microtiter plate (well plate 14, Col. 4, line 1, 
“a closed base surface, and an open top;”:  Henderson disclose a closed base of well 40, illustrated in Figs. 1 and 2; with an open top of well 40, also, illustrated in Figs. 1 and 2.
“-an insert unit, which is arranged on the top of the microtiter plate and has numerous inserts in the same grid arrangement, wherein one insert engages in each well, and wherein the well is divided at least into two regions;”:  Henderson disclose an insert unit (well insert 12, Col. 3, line 5); Figs. 1 and 2 illustrate insert unit (well insert 12) is arranged on the top of the microtiter plate (well plate 14).  Additionally, Figs. 1 and 2 of Henderson illustrate numerous inserts (plurality of enclosures 22, Col. 3, line 15) in the same grid arrangement as the microtiter plate (well plate 14).  Also, Figs. 1 and 2 of Henderson illustrate wherein one insert (enclosure 22) engages in each well (well 40) of the microtiter plate (well plate 14); wherein the well (well 40) is divided at least into two regions (Henderson discloses each insert (enclosure 22) is offset with respect to the well 40 in which it is positioned, producing spaces between the enclosures and the opposing portions of the wells 40, Col. 4, lines 55-58, also illustrated in Fig. 5).

Regarding claim 1, Henderson teaches multi-well culture dish assembly comprising a well plate and an insert unit discussed above.  However, Henderson does 
For claim 1, Takayama et al. teaches an invention relating to microfluidic cell culture devices (Col. 1, line 32) and Takayama et al. teaches introduction and removal of fluid can be made using conventional gravity pumps or constant flow gravity driven pumps. Introduction and removal of fluid can also be made by outside supplies, such as pumps, or by on-board or 'semi-on board' tactile actuator-based pumping systems (Col. 8, lines 38-42), which reads on the instant claim limitation of an activation unit having numerous pumps, each being connected to supply channels and enabling fluid transport between the two regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Henderson to include an activation unit having numerous pumps, each of which is connected to supply channels, which enable fluid transport between the two regions as taught by Takayama et al., because Takayama et al. teaches in cell growth, the nutrients supplied may need to be varied to simulate availability in living systems; by providing several supply channels with active portions to close or restrict the various channels, supply of nutrients (Col. 16, lines 7-10); and the elements of the microfluidic device include pumps and valves (Col. 21, lines11-12).  Further, Takayama et al. teaches many modifications of the present invention will be apparent to those skilled in the art, and are part of the subject matter (Col. 12, lines 18-19).

Claim 2: “wherein the inserts of the insert unit each have a microstructured molded body which is arranged in parallel with the base surface of the microtiter plate and provides an adhesion scaffold for cell cultures.”:  Henderson discloses a the inserts (enclosures 22) of insert unit (well insert 12) has a microstructured molded body (illustrated below in annotated Fig. 7) which is arranged in parallel with the base surface (bottom was 42, Col. 4, line 9, Fig. 3) of microtiter plate (well plate 14) which provide an adhesion scaffold for cell cultures.

    PNG
    media_image1.png
    603
    489
    media_image1.png
    Greyscale

Claim 4: “wherein the base surface is visually transparent at least in the region of the molded bodies in order to allow for visual observation through the base surface.”:  Henderson discloses the well plate 14 (microtiter plate) is made from a transparent material (Col. 4, lines 1-2).  Further, Henderson discloses the enclosures 22 (inserts) 

Regarding claim 8, Henderson teaches the invention discussed above in claim 1.  Further, Henderson teaches individual inserts and a cell-cultivation also discussed above.  However, Henderson does not teach an activation unit having a central opening above each insert which opens into a cell-cultivation region and by means of which substances can be pipetted.
For claim 8, Takayama et al. teaches an invention relating to microfluidic cell culture devices (Col. 1, line 32) and Takayama et al. teaches introduction and removal of fluid can be made using conventional gravity pumps or constant flow gravity driven pumps. Introduction and removal of fluid can also be made by outside supplies, such as pumps, or by on-board or 'semi-on board' tactile actuator-based pumping systems (Col. 8, lines 38-42), which reads on the instant claim limitation of an activation unit having a central opening above each insert which opens into a cell-cultivation region and by means of which substances can be pipetted.
The reference of Henderson discloses the claimed invention of a microbioreactor assembly, except for an activation unit having a central opening above each insert which opens into a cell-cultivation region and by means of which substances can be pipetted.  It would have been obvious to one of ordinary skill in the art to modify the culture dish assembly of, since it has been held to be within the general skill of a worker 

Regarding claim 9, Henderson teaches the invention discussed above in claim 8.  Further, Henderson teaches a cover plate (lid 16, Col. 4, line 19, Fig. 16).  However, Henderson does not teach an activation unit.
For claim 9, Takayama et al. teaches an invention relating to microfluidic cell culture devices (Col. 1, line 32) and Takayama et al. teaches introduction and removal of fluid can be made using conventional gravity pumps or constant flow gravity driven pumps. Introduction and removal of fluid can also be made by outside supplies, such as pumps, or by on-board or 'semi-on board' tactile actuator-based pumping systems (Col. 8, lines 38-42), which reads on the instant claim limitation of an activation unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Henderson to include an activation unit having numerous pumps, each of which is connected to supply channels, which .



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,801,055A-Henderson, in view of US 8,865,464 B2- Takayama et al., and in further view of US 5,801,055A-Henderson.
Regarding claim 3, Henderson teaches the invention discussed above in claim 2.  Further, Henderson teaches an insert (enclosure 22) having a microstructured molded body arranged in parallel with the base surface of the microtiter plate (well plate 14), as discussed above.  However, Henderson does not explicitly teach wherein at least one insert, preferably a plurality of inserts has at least two microstructured molded bodies.
For claim 3, Henderson teaches at least one microstructured molded body of the inserts (enclosures 22), where the insert (enclosure 22) has a lower end defining an bottom opening and a semipermeable membrane mounted to the lower end and covering the bottom opening of insert (enclosure 22, Col. 5, lines 43-46), which reads 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Henderson to further include wherein at least one insert, preferably a plurality of inserts has at least two microstructured molded bodies as taught by Henderson, because Henderson teaches assemblies of various types have been developed which include inserts having microporous membranes and wells in which the membranes are suspended; such assemblies have been used for culturing cells and/or testing other biological materials (Col. 1, lines 10-14) and the semipermeable membrane (microstructured molded body) is formed and mounted to the lower end and covers the bottom of the insert (enclosure 22, Col. 2, lines 19-20).  Further, Henderson teaches various other changes and modifications may be effected by one skilled in the art (Col. 5, lines 32-34); therefore, one of ordinary skill in the art can include modifications to the insert or inserts (enclosure 22) to include more than one microstructured molded body.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,801,055A-Henderson, in view of US 8,865,464 B2- Takayama et al., and in further view of US 2003/0186217 A1-Bader.
Regarding claim 5, modified Henderson teaches the invention discussed above in claim 1.  Further, modified Henderson teaches an activation unit and pumps 
For claim 5, Bader teaches an invention relating to growing and/or treating cells in an automated manner for diagnostic purposes (Para. [0001], lines 1-3) and Bader teaches a space 29 which serves for the supply of air/oxygen to the cell culture plate (Para. [0047], lines 13-15, Fig. 1), which reads on the instant claim limitation of a distributor channel system by means which the pumps can be supplied with compressed air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Henderson to further include a distributor channel system by means of which the pumps can be supplied with compressed air as taught by Bader, because Bader teaches by means of pressure connections 27 which are not shown in greater detail, a chamber 28 between the dome 24 and the film 26 and a chamber 29 between the membrane 9 and the bottom of the container 25 can be placed under elevated pressure or reduced pressure by means of appropriate pressure sources (Para. [0043}, lines 1-6) and Bader teaches the space 29 can also serve for air/oxygen and/or nutrient medium supply for the culture plate (Para. [0047], lines 13-15).  

Regarding claim 6, modified Henderson teaches the invention discussed above in claim 1.  Further, modified Henderson teaches an insert unit and individual inserts, and a closed region formed by the insert unit and the wells of the plate, discussed 
For claim 6, Bader teaches an invention relating to growing and/or treating cells in an automated manner for diagnostic purposes (Para. [0001], lines 1-3) and Bader teaches the inserts 3 are each provided with a sealing ring 19 on the peripheral side (Para. [0022], lines 10-12, Fig. 2), which reads on the instant claim limitation of a sealing structure which on each of the individual inserts.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Henderson to further include a sealing structure which on each of the individual inserts as taught by Bader, because Bader teaches sealing ring 19 provided on the inserts 3 assist for the sealing of the cell culture chambers 2’ (Para. [0022], lines 10-11).

Regarding claim 7, modified Henderson teaches the invention discussed above in claim 1.  Further, modified Henderson teaches a plurality of inserts discussed above.  However, modified Henderson does not explicitly teach a supply channel system which communicates with each insert to make it possible to supply and discharge a nutrient solution.
For claim 7, Bader teaches an invention relating to growing and/or treating cells in an automated manner for diagnostic purposes (Para. [0001], lines 1-3) and Bader teaches a common supply connection 20 which supplies and removes nutrients from the culture chambers 2 (Para. [0036], lines 1-4, Fig. 6), which reads on the instant claim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Henderson to further include a supply channel system which communicates with each insert to make it possible to supply and discharge a nutrient solution as taught by Bader, because Bader teaches the common supply connection 20 is provides a number of branch lines 21 to the individual cell culture chambers which are supplied with nutrient medium and a joint removal via an outlet connection 23 in turn follows via individual branch lines 22 (Para. [0036], lines 4-9, Fig. 6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799